Citation Nr: 0835943	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 through 
September 1980, with additional service in the National 
Guard.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

This matter was previously denied by the Board in an October 
2007 decision, which was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2008, the 
Court vacated the October 2007 Board decision and remanded 
the matter for additional Board review.  


FINDINGS OF FACT

Competent medical evidence shows that the veteran's cervical 
spine disability initially manifested at the time of his 
October 1978 football-related injury.


CONCLUSION OF LAW

The veteran's cervical spine disability was incurred during 
active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a cervical 
spine disability.  For service connection, the record must 
contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). See also Pond v. West, 12 Vet. App. 341, 346 
(1999).

In this case, the first element for service connection is 
met.  The veteran's VA outpatient treatment records show 
complaints of neck pain throughout.  An undated private 
treatment record from the veteran's chiropractor also notes 
that he was seen for treatment related to his neck.  A March 
2001 x-ray report from the Gainesville VA Medical Center 
shows moderate degenerative narrowing at C5-6 associated with 
endplate spondylosis and mild encroachment upon the neural 
foramina on the right side, and mild narrowing of C4-5.  And, 
a May 2001 MRI report from the same facility shows neural 
foraminal stenosis and encroachment of the exit zones 
secondary to osteophyte at the right C5-6 level.  Thus, the 
question becomes whether the veteran's current cervical spine 
disability is causally connected to an incident of active 
service.

A review of the service medical records (SMR) reveals that in 
October 1978 the veteran was injured when "several soldiers 
fell on his R shoulder."  See handwritten treatment record 
in his SMR.  The record shows that he had a separated 
shoulder from that accident.  The veteran reports that his 
neck was hurting at the time of that accident.  See June 2002 
claim and March 2004 substantive appeal.  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Pain, such as the neck pain described by 
the veteran, is such a lay observable symptom.  There is no 
reason to question the credibility of the veteran's statement 
that he had pain in his neck at the time that he separated 
his shoulder in service.  The question remains whether there 
is competent medical evidence that the current cervical spine 
disability is causally connected to the in-service incident 
involving the separated shoulder and painful neck.

In November 2002, the veteran was afforded a VA examination 
to discuss the nature and etiology of the cervical spine 
disability.  In the report, the examiner summarizes the 
veteran's medical history and it is, in fact, consistent with 
the evidence as discussed, above.  The examiner went on to 
state that "it is as likely as not that the patient's neck 
and right shoulder pain is related to his service time."  

Because the evidence of record shows that the veteran has a 
current neck disability, which the competent medical evidence 
shows was as likely as not caused by a documented in service 
incident, service connection for a cervical spine disability 
is warranted under 38 C.F.R. § 3.303(a).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

Entitlement to service connection for a cervical spine 
disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


